Title: To Benjamin Franklin from Pierre Roussille with a Draft of Franklin’s Reply, 27 December 1780
From: Roussille, Pierre,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur,
A St. Justin le 27e. Xbre. 1780.
Jose prendre la liberté de m’adresser a vous Comme L’armement de la frégate Le Boston ayant été fait a Bordx. le 22 mai 1778. me procura la Connoissance du Capne. Tucker me fit décider de tanter fortune Sur Son bord, pour cet effet jobteins de lui une place de volontaire aux appointmts de 28 l.t. 10 s par mois avec promesse part et portion aux prises S’il S’en fesoit, j’ai decouvert par la Suite du tems, et differentes lettres que j’ai reçû de MM. les Commissionnaires, et Correspondans dont j’ai l’honneur de vous faire passer les Extraits que vous Trouverois cijoint; Si j’ay tant resté a réclamer ce qui peut me revenir légitimement et a jouste titre C’est que j’ai été detenu 18 mois dans les prisons D’angleterre occasionné par la premiere prise que nous fimes d’un Brig anglois lequel Venoit de Charger en Espagne et étoit destiné pour Londre de retour en france je ne Scavois positivement a qui m’adresser pour faire valoir m’a juste demande; la lettre de Nante Mannonce que le n’ait [net] produit des prises a été remis au dit Capne. qui en a fait la repartion entre Son équipage et il est vray Semblable qu’il faut qu’il Soit nenti de ce qui peut me revenir, je ne Sçais dans ce moment ici ou lui Ecrire attendu que je ne Sçais ou il est, m’a demande étant appuyée Sur la plus pure verité, me fait M’adresser a vous Monsieur, pour Vous prier de mettre de quelque Secourt pour pouvoir obtenir ce que j’ai bien gagné en esposant ma vie et pour les interets de la nation, jose esperer de vous Monsieur, Cette grace que vôtre ame bienfaisante vous portera a vouloir bien faire quelque chose pour un jeune homme de famille qui tiendra Toujours a honneur les prix de vos bontés dans tous les tems./.
Je Suis en attendant L’honneur de la vôtre./. Monsieur, Vôtre Trés humble & Trés obéisst. Seur.
Roussille
Mon adresse est a Mr. R. Dt. chez Mr. Duvignes Négt. a St. Justin par le Mon de Marsan./.Mr. franclin./.
  
Addressed: A Monsieur / Monsieur, franclin / Doeur. Deputé du congré / Dt. a Passy, Par Paris / a Passy./.
Notation: Roussille 27 Xbre 1780
Repondez Que je suis facher des Difficultés il a rencontrés, mais Que je n’avois jamais rien a faire avec le Recette ni le partition & Payement de Produit des Prises fait par le Boston: & qu’il doit s’addresser à l’Amirauté en Amerique qui lui fera Justice, s’il ne pouvoit trouver le Capitaine Tucker.
